DETAILED ACTION
	Claims 1-13 are pending. Claim 1 has been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed December 20, 2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. 
The Examiner would like to note that the search report and subsequent references cited on the IDS are not of the corresponding Chinese Foreign Patent Document CN110358548 (application No. 2018108210186).
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  Claim 1 recites, regarding R3 and R4, “2-10 ;” which has an extra space between ‘10’ and ‘;’. Claim 1 also recites, regarding Lx, “S,;” such that the comma ‘,’ should be omitted. Claim 5 recites, regarding R3, “2-10, ;” such that the comma and extra space ‘, ‘ should be omitted. Claim 5 also recites, regarding R4, “2-10,.” such that the comma ‘,’ should be omitted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites “according to claim 1, characterized in that the structural formula of the compounds represented by structural formula III is specifically one or more selected from formulas III-11 to III-17 and III-20 to III-32…wherein R5 each independently represent an alkyl group having a carbon atom number of 1-5, an alkoxy group having a carbon atom number of 1-5, or an alkenyl group having a carbon atom number of 2-5”. However, regarding formulae III-11 to III-21, III-31, and III-32, the definition of R5 according to claim 1 must be 
    PNG
    media_image1.png
    45
    90
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    51
    75
    media_image2.png
    Greyscale
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN106554783) as evidenced by Coates et al. (WO9009420) and Yanai et al. (U.S. 2014/0361219). Translation of ‘783 is attached.
Chen et al. teaches a liquid crystal composition comprising the following weight percent components: 1), 21% to 45% of one or more compounds represented by the general formula (I) (Applicant’s III); 2), 4% to 10% of one or more compounds represented by the general formula (II) (Applicant’s V); 3), 19% to 45% of one or more of the compounds represented by the general formula (III) (Applicant’s II); 4), 0% to 25% of one or more of the compounds represented by the general formula (IV) (Applicant’s IV); and 5), 5% to 47% of one or more of the compounds represented by the general formulas (V) to (XI) (Applicant’s I-1 and I-2) [EN p5] which overlap the claimed ranges (claim 1) wherein specific examples of formula VI include the following formulas VI-F and VI-G:

    PNG
    media_image3.png
    65
    267
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    62
    270
    media_image4.png
    Greyscale
[CN 0189] wherein R9 is a C1-C7 linear alkyl group or C2-C7 linear alkenyl group [EN p10] which are equivalent to formula I-2 and I-1 respectively of instant claim 1 when R1 is an alkyl group having 1 carbon atom number of 1-5 or an alkenyl group having a carbon atom number of 2-5. In addition, it is known to one of ordinary skill in the art that compounds of Chen’s formula VI-G have especially advantageous values of the dielectric anisotropy Δε, relatively high or high values of the optical anisotropy Δn and they exhibit a high temperature and UV stability. It is also possible to obtain stable liquid crystal phases with a broad nematic mesophase range and a comparatively low viscosity with the aid of these compounds, as evidenced by Coates et al. [p 6] and [p 49-51]. It is also known that compounds of Chen’s formula VI-F increase the optical anisotropy and increase the dielectric anisotropy as evidenced by Yanai [0041] and [0016]. Furthermore, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 205 USPQ 1069 1072. In the instant case, it would have been obvious to one of ordinary skill in the art to obtain a liquid crystal composition comprising at least two compounds of formula (VI) such as VI-F and VI-G through routine experimentation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the instantly claimed composition through routine experimentation based on the selection of compounds considered equally suitable for the sought invention of Chen et al. in order to achieve optimal liquid crystal properties as evidenced by Coates and Yanai. Chen et al. also teaches specific examples of formula III include the following formula III-A-1:

    PNG
    media_image5.png
    58
    276
    media_image5.png
    Greyscale
[CN 0177] which is equivalent to formula II of instant claim 1, specifically formula II-1 of instant claim 5. Chen et al. further teaches specific examples of formula I include the following formula I-A-1:

    PNG
    media_image6.png
    75
    271
    media_image6.png
    Greyscale
[CN 0150] which is equivalent to formula III of instant claim 1, specifically formula III-22 of instant claim 6 when R5 is an alkyl group having a carbon atom number of 2. Chen et al. also teaches a specific example of formula IV is the following formula IV-A:

    PNG
    media_image7.png
    49
    272
    media_image7.png
    Greyscale
[CN 0182] wherein R6 is a C2-C7 linear alkenyl and R7 is a C1-C7 linear alkyl group [EN p10] which is equivalent to formula IV of instant claims 1 and 2, specifically formula IV-1 of instant claim 7 when R7 is an alkenyl group having a carbon atom number of 2-5 and R8 is an alkyl group having a carbon atom number of 1-5. Chen et al. further teaches a specific example of formula II is the following formula II-A-1:

    PNG
    media_image8.png
    75
    268
    media_image8.png
    Greyscale
[CN 0159] which is equivalent to formula V of instant claims 1, 3, and 10, specifically formula V-1 of instant claim 8 when R9 is an alkyl group having a carbon atom number of 2 and R10 is an alkoxy group having a carbon atom number of 1. Chen et al. also teaches the liquid crystal composition has the characteristics of low viscosity, high resistivity, good low temperature intersolubility, fast response speed and excellent transmittance, and can be used in fast response liquid crystal display with multiple display modes. FFS and IPS are most mainstream display modes at present, but the problem of low transmittance of the FFS and the IPS is a key problem to be solved. A result of experiments shows that the liquid crystal composition with large dielectric strength has high transmittance, so the brightness is improved without increasing the electric energy consumption. The liquid crystal composition provided by the invention has large dielectric strength, and effectively improves the transmittance of liquid crystal displays, and especially the displays in the FFS and IPS display modes [abstract] (claim 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Chen et al. and arrive at the instant claims through routine experimentation in order to achieve the desired effects disclosed therein.
Claims 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN106554783) as applied to claim 1 above, and further in view of Manabe et al. (U.S. 2017/0292072).
	With regard to claims 4, 11, and 12, Chen et al. teaches the above liquid crystal composition but does not teach a compound of formula VI and amounts thereof.
	However, Manabe et al. teaches it is possible to achieve liquid-crystal displays which have, in particular in IPS and FFS displays, a low threshold voltage with short response times, a sufficiently broad nematic phase, favourable, relatively low birefringence (An) and, at the same time, a high transmission, good stability to decomposition by heating and by UV exposure, and a stable, high VHR if use is made in these display elements of a nematic liquid-crystal mixture which comprises at least one compound preferably selected from the group of the compounds of the sub-formulae S-1 and S-2 [0034] wherein S-1 is the following:

    PNG
    media_image9.png
    120
    335
    media_image9.png
    Greyscale
[0100] wherein RS1 and RS2 are most preferably alkoxy or alkenyloxy [0101] which is equivalent to formula VI of instant claims 4, 11, and 12 when R11 and R12 are alkoxy having a carbon atom number of 2-8 or alkenoxy groups having a carbon atom number of 3-8 and Lx is S. Manabe et al. also teaches the media preferably comprises 1-60% by weight of one or more compounds of formula I (e.g. S-1) [0191-0198] which overlaps the claimed range of 2-7% for formula VI (claim 1). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976). Furthermore, Chen et al. teaches the use of the liquid crystal composition in FFS and IPS displays [abstract]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen et al. to include the compounds S-1 of Manabe et al. and arrive at the instant claims in order to achieve a low threshold voltage with short response times, a sufficiently broad nematic phase, favourable, relatively low birefringence (Δn) and, at the same time, a high transmission, good stability to decomposition by heating and by UV exposure, and a stable, high VHR.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN106554783) as applied to claim 1 above, and further in view of Yuan et al. (U.S. 2015/0218449).
With regard to claim 13, Chen et al. teaches the composition comprises a compound of formula III but does not teach formula III is represented by formulae III-33 to III-42.
	However, Yuan et al. teaches the following liquid crystal compound:

    PNG
    media_image10.png
    111
    292
    media_image10.png
    Greyscale
[0008] which is equivalent to formula III-11 of instant claim 6, specifically formula III-33 of instant claim 13. Yuan et al. also teaches the compound increases the clearing point significantly, and their rotational viscosity is lower, as well as have a fast response speed [0206]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen et al. to include the compound II2 of Yuan et al. and arrive at the instant claims in order to achieve a higher clearing point and lower rotational viscosity.
Response to Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive. Applicant argues regarding the 103 rejection over Chen as evidenced by Coates and Yanai, the formula VI-F and VI-G corresponding to Applicants’ formulae I- and I2 are not required to be present. They are merely 2 of many possible chemical structures that may be used in the relevant composition of Chen. Chen does not limit the number of possible combinations of general formulae (V) to (XI) which amounts of 2,025 possible combinations. Yet Applicant is claiming only one of those combinations, or 0.05%. That number decreases further to one out of 85,185 possible combinations, or 0.001%, if a person having ordinary skill in the art were to consider compositions having up to three possible combinations of formulae (V) to (XI). Although Chen may disclose a broad number of possible liquid crystal combinations, the number of combinations that actually correspond to the presently claimed invention is extremely low, and there is nothing in Chen pointing a person having ordinary skill to said combination.
The Examiner recognizes that there are many compounds recited in the disclosure of Chen. However, these compounds are well known and commonly used in the liquid crystal art. One of ordinary skill in the art, upon considering the entire disclosure of Chen, would seek out various compositions other than those exemplified in order to achieve the desirable properties sought by Chen and select compounds such as those claimed by Appellant. This is especially true based on the common knowledge that Applicants’ formula I-1 and I-2 provide beneficial properties as evidenced by Coates and Yanai. Furthermore, MPEP 2144.05 cites In re Williams 4 USPQ 237 (C.C.P.A. 1929) which states “A mere carrying forward of an original patented conception involving only a change in proportion, form or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes may produce better results.” In the instant case, Applicants’ claims are merely combining known elements in the liquid crystal art yielding predictable results. Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804 (Fed. Cir. 1989) (holding that the prior art’s disclosure of a multitude of 1200 possible combinations failed to render any particular formulation less obvious). It should also be noted that, “for over a half century, the Court has held that a ‘patent for a combination which only unites old elements with no change in their respective functions … obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.’ Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., [87 USPQ 303] (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results… the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (U.S. 2007). In the instant case, Chen teaches a liquid crystal composition comprising the following weight percent components: 1), 21% to 45% of one or more compounds represented by the general formula (I) (Applicant’s III); 2), 4% to 10% of one or more compounds represented by the general formula (II) (Applicant’s V); 3), 19% to 45% of one or more of the compounds represented by the general formula (III) (Applicant’s II); 4), 0% to 25% of one or more of the compounds represented by the general formula (IV) (Applicant’s IV); and 5), 5% to 47% of one or more of the compounds represented by the general formulas (V) to (XI) (Applicant’s I-1 and I-2) [EN p5]. Chen et al. also teaches the liquid crystal composition has the characteristics of low viscosity, high resistivity, good low temperature intersolubility, fast response speed and excellent transmittance, and can be used in fast response liquid crystal display with multiple display modes. FFS and IPS are most mainstream display modes at present, but the problem of low transmittance of the FFS and the IPS is a key problem to be solved. A result of experiments shows that the liquid crystal composition with large dielectric strength has high transmittance, so the brightness is improved without increasing the electric energy consumption. The liquid crystal composition provided by the invention has large dielectric strength, and effectively improves the transmittance of liquid crystal displays, and especially the displays in the FFS and IPS display modes [abstract]. Therefore, it would have been obvious to one of ordinary skill in the art to modify the specific teachings of Chen and arrive at the instant claims through routine experimentation in order to achieve the desired effects disclosed therein.
Applicant also argues that one of ordinary skill in the art would not have had a reason to specifically select the claimed compounds, but even if they were, they would not have expected the superior results obtained by the presently claimed invention, see previously filed declaration (filed October 28, 2021). The declaration establishes that the use of the compounds recited in the present claims, as opposed to those listed in Chen, provide for lower drive voltages, wider service temperature ranges, and faster respond speed. Because Chen utilizes in its Examples the same monomers tested in the declaration, the results should be deemed persuasive to show that the presently claimed invention shows unexpectedly superior results over the monomers tested in Chen.
The Examiner respectfully disagrees. The previously filed declaration is not commensurate in scope with the teachings of Chen. While some of the comparative examples formulated in the declaration contain similar compounds to those used in Chen, the actual compositions were not. Further, most of the Chen example compositions use compounds homologous to those used in the declaration. Thus, one of ordinary skill in the art could not conclude that the results provided in the previously filed declaration show unexpected results over Chen.
Applicant further argues Coates and Yanai do not remedy the deficiencies in Chen. Coates is cited for compounds of Chen’s formula VI-G. However, Coates’ disclosure does not specifically point a person having ordinary skill to the 0.05% of compounds in Chen that may correspond to the presently claimed invention. instead, Coates’ disclosure merely reinforces that the compounds disclosed in Coates are functional within Chen’s composition. There is nothing in Coates that directs a person having ordinary skill to ignore 99.95% of the compositions in Chen and instead focus on the presently claimed invention. Chen’s disclosure of a broad range of compounds is not narrowed by Coates’ disclosure, since Coates does not direct away from the thousands of other compositions and exemplified compounds in Chen. Further, Coates does not disclose or suggest that the presently claimed compositions exhibit the superior effects reported in the previously filed declaration.
The Examiner respectfully disagrees. Coates is not required to teach any of the other compounds or compositions disclosed in Chen as it is not being used as a secondary reference. Coates is also not required to explicitly teach away from the use of other compounds. Coates is only cited as evidence to show the known beneficial properties of the compound VI-G disclosed in Chen (Applicants’ formula I-1). The teachings of Chen, along with general knowledge of one of ordinary skill in the liquid crystal art, is the basis for the obviousness rejection over the instant claims. The beneficial properties recited in Coates narrows the choice of compounds disclosed in Chen to those instantly claimed. Furthermore, the prior art is not required to teach the same benefits as Applicant, merely that motivation need be present. In the instant case, Chen, as evidenced by Coates (and Yanai), direct one of ordinary skill to the claimed invention with the desire to achieve other beneficial liquid crystalline properties, see [Chen abstract], [Coates p6 and p49-51], and [Yanai 0041], based on the selection of suitable alternatives disclosed therein. 
Applicant also argues Yanai suffers from the same deficiencies as Coates. There is nothing in Yanai specifically pointing to the presently claimed invention or that would provide a direction to a person having ordinary skill to move away from the preferred an exemplified compound in Chen. Further, there is no indication in Coates or Yanai that the monomers therein should be combined as the presently claimed invention.
The Examiner respectfully disagrees. Yanai, like Coates, is merely being used to provide evidence that one of ordinary skill in the art knows the associated beneficial properties for the compound VI-F disclosed in Chen (Applicants’ formula I-2). These benefits are in fact the direction provided to one of ordinary skill to move away from the other disclosed/used compounds of Chen. 
Due to the amendment of instant claim 1, the previous objection has been withdrawn. However, other minor informalities are present and thus claim 1 is still objected to.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/           Examiner, Art Unit 1722                                                                                                                                                                                             
/CHANCEITY N ROBINSON/           Primary Examiner, Art Unit 1722